Citation Nr: 9933125	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-13 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES              

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for a thoracic spine 
disorder.

4.  Entitlement to service connection for a low back 
disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran has active military duty from October 1975 to 
February 1978.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in No. 
Little Rock, Arkansas (hereinafter RO).


FINDINGS OF FACT

1.  There is no medical evidence showing a nexus between a 
finding of bipolar disorder and service.

2.  There is no medical evidence showing a nexus between any 
current thoracic spine disorder and service.

3.  A recurrent low back disorder was first shown in service.

4.  There is no competent medical evidence that sexual 
harassment in service resulted in post-traumatic stress 
disorder.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
bipolar disorder and a thoracic spine disorder are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  A low back disorder, characterized as recurrent 
lumbosacral strain with degenerative disc disease, was 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service entrance examination conducted in July 
1975 was negative for any findings or complaints of a 
musculoskeletal disorder or a psychiatric disorder.  In May 
1976, the veteran complained low back pain of 4 to 5 years 
duration.  The assessment was fatigue and low back pain.  In 
July 1976, it was noted that the veteran fell and injured her 
left hip.  The assessment was rule out fracture, and soft 
tissue trauma and muscle spasm.  X-rays were negative for any 
abnormality.  Five days later, the veteran was noted as doing 
much better.  The impression was resolving contusion of the 
left hip and muscle spasm.  

In October 1976, the veteran underwent a mental health 
evaluation.  No psychiatric disorder was found that required 
action.  The examiner noted that during the interview, the 
veteran exhibited "characterological" (sic) behavior traits, 
but no psychopathology was found.  The veteran was classified 
as a drug (marijuana) experimenter.  No assignment 
limitations were assessed due to the findings of the 
evaluation.  The examiner concluded that the veteran was 
"sufficiently free from mental stress, defect or 
derangement. . . ."  

Thereafter, in January 1977, the veteran complained of back 
pain as a result of the fall in July 1976, and stated that 
the problem was with her bed in the barracks.  The diagnosis 
was chronic lumbosacral area pain due to weak muscles and 
irritation.  X-rays of the lumbosacral spine dated in January 
1977, revealed a slight increase in Fergusson's lumbosacral 
angle, which was noted as suggesting instability.  A 
narrowing of the 5th lumbar interspace was also shown, and 
the examiner stated that disc disease could not be excluded.  
In February 1977, an examination of her low back was normal.  
The assessment was lumbosacral strain, resolving.  The 
veteran was returned to a normal profile.  

In March 1977, the veteran was interviewed at the Mental 
Health Clinic at the request of a chaplain.  In September 
1977, the veteran complained of pain in her lower back after 
pulling a hose.  The assessment was lumbosacral muscle 
strain.  X-rays revealed no abnormalities.  Clinical records 
reveal that the veteran was involved in a single car accident 
in October 1977.  The veteran complained of pain in her right 
chest.  No crepitance and normal movements were shown.  X-
rays of the ribs and right arm were normal.   The veteran's 
separation examination conducted in January 1978, found no 
musculoskeletal abnormalities, nor were any psychiatric 
disorders shown.  

Subsequent to service discharge in March 1978, the veteran 
complained of pain in the low back of several years duration, 
with a resolved episode of two or three days duration.  Range 
of motion of the back was full in all planes.  Straight leg 
raising was negative to 80 degrees, bilaterally.  Neurologic 
examination was negative.  The impression was recurrent acute 
back strain. 

Private hospital records dated in March 1980, reveal that on 
admission, the veteran denied delusions and auditory 
hallucinations, but it was noted that during the course of 
the hospitalization, she became less able to "cover up" her 
delusions.  It was reported that the veteran had been 
afforded a psychiatric evaluation while in the service after 
she assaulted another woman.  Physical examination during the 
hospitalization revealed no abnormalities of the spine.  The 
discharge diagnoses was paranoid psychosis.  

A VA outpatient treatment record dated in April 1980, found 
the veteran's affect was sad, and her mood alternated between 
depressed and grandiose.  Delusions of grandeur, paranoia, 
and auditory hallucinations were found.  She was fully 
oriented and her intellectual functions were intact, as was 
insight and judgment in problem solving.  She was not 
suicidal or homicidal.  The impression was paranoia 
schizophrenia, but the examiner could not rule out drug-
induced psychosis or borderline personality disorder.  In May 
1980, clinical records reveal that the veteran's mood was 
without depression or anxiety.  Paranoia, and delusions of 
persecution and grandeur were reported.  The impression was 
paranoid schizophrenia.  Thereafter, the veteran was noted as 
more depressed and angry at her brother-in-law for the 
multiple molestation she experienced at his hands from ages 
10 through 13.  Psychosis was present, but less obvious than 
on previous examinations.  There was no paranoia or 
grandiosity.  The assessment was paranoid schizophrenia, less 
psychotic, more depressed.  

In June 1980, the veteran was found to have a very depressed 
mood and affect.  The impression was paranoid schizophrenia, 
more depressed, less delusional, and oversedated.  
Thereafter, her affect was less depressed, but she had ideas 
of reference and influence, and grandiosity.  The assessment 
was paranoid schizophrenia, still quite psychotic.  Also in 
June 1980, the veteran stated that she had heard voices all 
her life and did not think it was abnormal.  She stated that 
she lost the ability to concentrate when she was 13 to 14 
years old.  The examination revealed a depressed mood and 
poor concentration.  Auditory hallucinations, and grandiose 
and paranoid delusions were reported.  The assessment was 
paranoid schizophrenia.  The examiner noted that the veteran 
was unable to concentrate or control her thinking to the 
point she could be productive.  It was further noted that her 
schizophrenia had become markedly worse in the last 6 months, 
but it was likely that prior to this, incipient symptoms were 
present as reflected in her heavy use of alcohol and drugs.  

A VA examination conducted in June 1980, found no 
abnormalities of the spine.  On psychiatric examination, the 
veteran stated she heard voices that came from God.  She 
reported periods of where she "spaces off."  The veteran 
noted that her nervousness and tears began while she was in 
service as a result of a "specific incident a year or more 
ago where she states she was suspected of being gay.  She 
adds that she was kicked out of the service for being gay."  
She stated that she did not like men to touch her, and 
because of this she was sexually harassed in service.  On one 
occasion, a male soldier bought her a "black dildo."  On 
examination, the veteran's affect was markedly flattened.  
She described auditory hallucinations, ideas of reference, 
and delusions of persecution.  It was noted that the veteran 
dwelled "heavily on having been manipulated in the service 
and sexually harassed and being rejected because she was 
gay."  She showed no deficits on testing for orientation, 
recent or remote memory, retention or recall, or calculations 
or abstractions.  Insight was extremely limited.  The 
diagnosis was schizophrenia, paranoid type, in poor partial 
remission.  

A VA vocational evaluation dated in July 1980, reported a 
history of "a rape" by a brother-in-law in 1972.  
Psychological testing indicated the probability of 
immaturity, self-centeredness and impulsivity, family and 
social maladjustment, irresponsibility and undependability, 
and the probability of narcissistic character.  It was 
additionally noted that alcohol problems were common.  
Further interpretation revealed a person capable of 
manipulating social situations with little guilt, 
under-controls her impulses, competes with males, and 
otherwise has problems with sex-role orientation.  She had a 
high degree of mental energy, was unrealistic in her 
expectations about her capabilities, and otherwise showed 
poor judgment, with sexual promiscuity noted as highly 
likely.  VA outpatient treatment records in July 1980 and 
August 1980, noted that paranoid schizophrenia was better 
controlled.  The veteran was sleeping better and there was no 
evidence of psychosis.  

Private medical records dated in March 1982, indicate that 
the veteran was brought to the hospital by the police.  
Mental status examination reported that the veteran's mood 
was expansive, and her affect was broad range with frequent 
inappropriate smiling.  Speech had a slight pressure, but was 
well articulated, revealing coherent goal-directed processes, 
but with bizarre thought content of hallucinations, both 
auditory and visual.  She denied persecutory ideation, but 
showed ideas of reference, influence, and thought insertion.  
Insight and judgment were poor.  Physical examination was 
within normal limits.  She was released against medical 
advice.  The discharge diagnoses included manic depressive 
illness, manic, and personality disorder, probably mixed.  

The veteran was hospitalized in May 1982, after a Court 
Release into the custody of her father.  She presented with 
grandiosity, paranoid delusions, and auditory hallucinations.  
A history of paranoid delusions and grandiosity in 1979 were 
noted, after prominent marijuana and amphetamine abuse for 8 
months.  Physical examination while hospitalized was within 
normal limits.  On mental status examination, the veteran was 
sullen, detached, and withdrawn, with suspiciousness.  Her 
affect was inappropriate.  Slightly tangential thought 
processes with mild loose associations were reported, with no 
push of speech or poverty of contents.  Grandiose and 
paranoid delusions were reported, as were auditory 
hallucinations.  There were no ideas of influence, 
alienation, or reference.  Memory was intact, and judgment 
and insight were reported as poor.  The diagnoses were 
schizoaffective disorder, with antisocial and borderline 
traits.  

In June 1982, a VA outpatient treatment record reported 
auditory hallucinations and a complex delusional system.  Her 
mood was depressed and her insight and judgment were impaired 
by psychosis.  A clear sensorium was reported.  The diagnosis 
was paranoid schizophrenia versus schizoaffective.  

A VA hospital report dated in September 1987, indicated that 
the veteran had been having episodes of violent and angry 
behavior.  The veteran stated that her problems began at age 
10 when she was molested by her brother-in-law, and she had 
"hated men" since that time.  The veteran stated that her 
emotional and mental problems intensified when her mother 
died in 1984.  It was noted in 1986, the veteran tried to 
shoot her brother-in-law, and in August 1987, she tried to 
shoot a girlfriend.  The veteran gave a long history of 
alcohol and polysubstance abuse.  Her current intake of 
alcohol was reported as a 6-pack of beer per day.  On mental 
status examination, the veteran was oriented, and appeared 
angry and hostile but this behavior was not sustained and 
noted as secondary to depression.  She denied suicidal and 
homicidal ideation, and there were no gross delusions or 
hallucinations reported.  No gross deficit in memory or 
intellect was found.  There were no signs of intoxication or 
withdrawal.  On discharge, her insight and judgment were 
reported as fair.  Pertinent physical problems included low 
back pain after a traumatic injury.  Discharge diagnoses 
included depression, alcohol and substance abuse, and 
personality disorder, antisocial, shizotypal.  Psychological 
testing conducted in September 1987, reported severe problems 
in the area of impulse control and the ability to 
decompensate into psychosis under stress or decreased 
cognitive control.  The impressions were personality disorder 
and substance abuse.  

The veteran was again admitted to a VA medical facility in 
October 1987, with complaints of intense feelings of anger 
and thoughts of suicide and homicide.  It was noted that the 
veteran was drinking beer heavily and smoking marijuana.  A 
history of being molested by her brother-in-law at the age of 
10, and hating men since that time was provided.  The veteran 
was oriented, slightly depressed, anxious, and appeared 
impulsive.  She admitted to suicidal and homicidal thoughts.  
There were no delusions or hallucinations, no signs of 
intoxication or withdrawal, no deficit in memory or 
intellect, and judgment and insight were fair.  It was noted 
that the veteran had chronic low back pain.  The diagnoses 
included depression, alcohol and substance abuse, personality 
disorder, and chronic low back pain. 

In a questionnaire prepared for the Social Security 
Administration dated in October 1987, the veteran stated she 
was fired from her employment in 1985 due to her complaints 
of sexual harassment.  She further stated that she quit 
another job in 1986, also due to sexual harassment.  A Social 
Security Administration evaluation dated in January 1988, 
found an affective disorder, a personality disorder, and 
substance addiction disorders.  No evidence of an organic 
mental disorder, an anxiety disorder, paranoid schizophrenia, 
or other psychotic disorder was found.  A psychological 
evaluation conducted for the Social Security Administration 
in July 1989, reported a history of psychiatric treatment 
beginning when she was 10 years of age.  However, later in 
the report it was noted that the veteran stated that the 
"trouble" started when she was 10 years old but she "had 
not seen any one until 18 or 19 years of age."  The veteran 
reported that she was in the Air Force for 3 years and 
enjoyed the work, but did not like her co-workers.  It was 
noted that the veteran was molested by her brother-in-law and 
had difficulties with men since that time.  The impressions 
were episodic alcohol abuse; rule out schizoaffective 
disorder; rule out recurrent major depression, with psychotic 
features; and mixed personality disorder with psychotic 
schizotypal, and anti-social features.  

VA outpatient treatment records in 1989 to 1996 report 
diagnoses of nervousness, depression, alcohol dependence and 
abuse, and low back pain.  In November 1993, the veteran 
complained of constant low back pain that began in 1990.  The 
impression was chronic low back pain, probably secondary to 
degenerative disc disease.  

Private chiropractic records dated from 1992 to 1996, 
reported mid-dorsal and low back pain since an auto accident 
in 1990.  A motor vehicle accident in 1978 was also reported.  
X-rays in 1992 revealed subluxation of T9 to the left and 
subluxation of L4 to the left.  There was increased density 
at the level of S1.  Reduction of the disc space between L5-
S1 and of the normal lordotic curve was shown.  Private 
medical records from March 1994 to July 1996, reveal that the 
veteran complained of back pain.  The veteran provided a 
history of a motor vehicle accident in 1977.  In October 
1995, the veteran's posture was reported as kyphotic, and x-
rays revealed a higher position of the right pelvis.  

In March 1996, the veteran was admitted to a VA facility for 
alcohol detoxification.  A diagnostic summary noted that the 
veteran was sent to a human relations class while in the 
military as a result of fighting with a fellow service 
person.  It was also noted that the veteran was referred to 
an alcohol and drug treatment class while in the service.  
The veteran reported that the military had brought her the 
greatest job satisfaction.  She gave a history of being 
abused by her brother-in-law between the ages of 10 and 11.  
The diagnoses included alcohol dependence, intoxication, and 
withdrawal; late luteal phase dysphoria; marijuana abuse; 
adjustment disorder with depressed mood, and borderline 
personality disorder.

The veteran was admitted to a VA facility in October 1996, 
after an overdose of drugs and alcohol.  She reported being 
sexually abused by her brother-in-law from the ages of 8 to 
11 years old.  She also reported being sexually harassed by a 
noncommissioned officer while in the service.  The veteran 
complained of intrusive thoughts, avoidance, and being 
startled easily.  On examination, her affect was tearful, and 
appropriate to topics, with a depressed mood.  Her thoughts 
were logical and goal oriented.  There were no suicidal or 
homicidal ideations, and auditory and visual hallucinations 
were not reported.  She was oriented.  Physical examination 
was negative for abnormalities.  The diagnoses were alcohol 
dependence and mood disorders secondary to alcohol dependence 
or Bipolar II; rule out post-traumatic stress disorder, rule 
out dysthymia; and rule out borderline.  A history of 
degenerative disc disease was provided.  Psychological 
testing conducted in October 1996, resulted in diagnoses of 
alcohol dependence and marijuana abuse, by history, and 
borderline personality disorder.  

A VA outpatient treatment record dated in November 1996, 
reported depression, dysphoria, auditory hallucinations, 
nightmares, mild social avoidance and increased vigilance.  
The veteran's affect was sad and constricted; her thought 
processes were relevant, rational, and goal directed.  No 
stressors were reported.  The diagnoses were post-traumatic 
stress disorder, alcohol dependence, and rule out obsessive 
compulsive disorder.  

In December 1996, the veteran was admitted to a VA facility 
with recurrent lower abdominal pain.  The veteran reported 
being sexually abused as a child and in the service.  Testing 
for diverticulosis was negative; accordingly, the lower 
abdominal pain was believed to have a "psychiatrical" (sic) 
component.  The diagnoses were recurrent lower abdominal pain 
and post-traumatic stress disorder.  The veteran was admitted 
to a VA facility in January 1997.  Her mood was depressed and 
her affect was sad and slightly blunted.  Thoughts were 
logical and goal oriented.  There were no auditory 
hallucinations reported, and the veteran denied suicidal and 
homicidal ideations.  She was alert and oriented.  No 
stressors were reported.  The diagnoses included alcohol 
dependence, post-traumatic stress disorder, history of 
Bipolar Type II, borderline personality, and degenerative 
joint disease.  

A statement from P.W., a friend of the veteran, was received 
in January 1997.  P.W. noted that she met the veteran in 
1977, and stated that the veteran had an "extremely 
difficult" time in the service and was subjected to sexual 
harassment on a daily basis.  P.W. noted that a sergeant 
brought a "dildo" to the flight line "to show her and 
harangue her with" and also asked the veteran to go to 
pornography shops after work shifts had ended.  P.W. reported 
that the veteran was exposed to "constant sexual analogy and 
derogatory and sexual remarks about women."  P.W. stated 
that the veteran was in tears most every evening.  It was 
noted that the veteran complained to her superiors but 
nothing was done.  

A statement from S.A. was also received in January 1997.  
S.A. stated that she served in the military with the veteran 
and was subjected to sexual harassment.  She stated that she 
did not know what happened to the veteran during her military 
service, but noted that her behavior became erratic.  S.A. 
stated that the veteran physically assaulted her on one 
occasion.  S.A. indicated that she had "no doubts that due 
to the sexual harassment that I personally received that all 
the women, including [the veteran], were receiving the same 
or worse type of treatment."  

A VA psychological examination conducted in April 1997, 
reported complaints of depression, nervousness, nightmares, a 
desire to hurt herself and others, sleep disturbance, lack of 
energy, excessive anger and irritability, low self-esteem, 
concentration problems, inability to relax, and crying 
spells.  The veteran reported that she had these difficulties 
since being sexually harassed and molested.  She stated that 
she had been molested as a child and harassed in service and 
in "just about any job I've had."  The veteran reported 
sleeping problems "since being raped in service."  The 
examiner reported a history of the veteran being raped and 
sexually harassed in service.  The examiner further noted 
that the veteran had been unable to maintain a job since 
service discharge, primarily due to being sexually harassed 
by her employers.  A past history of substance abuse was 
reported, and the veteran stated that she had recently 
stopped abusing alcohol.  Mental status examination revealed 
a nervous and sad affect, with a depressed and anxious mood.  
Orientation was appropriate, and thinking was spontaneous and 
logical, but slow.  Self-esteem seemed impaired and judgment 
was poor.  Memory was good and reasoning indicated the 
capacity for abstract thinking.  Insight was good.  The 
examiner concluded that the veteran "seems to be having 
problems with post-traumatic stress disorder and 
depression."  The diagnoses included chronic post-traumatic 
stress disorder; recurrent and severe major depressive 
disorder, with psychotic features; alcohol dependence in full 
remission; and back pain.

At a VA examination conducted in May 1997, the veteran stated 
that she had back pain since service.  The physical 
examination revealed gait and station were normal, and heel 
and toe walk was satisfactory.  She was able to squat and 
arise.  Mild bilateral lumbar paraspinal muscle spasm and 
tenderness, as well as tenderness over the lumbosacral spine 
was shown.  Range of motion was painful at all extremes, and 
the examiner stated that it was limited approximately 25 
percent due to pain.  Range of motion was limited in flexion 
at 75 degrees, extension at 20 degrees, and right and left 
bending at 25 degrees.  Right and left rotation was normal.  
Straight leg raising caused low back pain at 60 degrees right 
and left.  Lower extremity strength was full and equal, with 
no lower extremity sensory deficits.  The clinical diagnoses 
were chronic thoracolumbar strain and degenerative disc 
disease of the lumbosacral spine.  X-rays of the thoracic 
spine were normal.  X-rays of the lumbosacral spine indicated 
a narrowing of the L5-S1 intervertebral space with sclerosis 
at that level.  

A VA psychiatric examination conducted by two psychiatrists 
and a psychologist in June 1997, reported a history of 
polysubstance abuse.  The veteran stated that her problems 
with "mania" and depression began in 1976, and she began 
abusing alcohol and marijuana to get to sleep.  The veteran 
stated that without alcohol she would have nightmares of 
being sexually harassed.  The veteran stated she abused 
cocaine and amphetamines immediately prior to her first 
hospitalization in 1980.  The veteran stated that she was 
required to leave the service due to her homosexuality.  She 
stated that she received "usually pretty good" performance 
ratings until she refused to "give into" the sexual 
harassment of a black noncommissioned officer.  She noted 
that he was her "orientation" person, but instead of 
showing her various places around the town such as the movies 
or library, he took her to a pornography shop on at least two 
occasions and showed her a black dildo.  The veteran stated 
that he brought the device to work and propositioned her 
sexually.  She stated that the 1997 VA examination that 
reported that she was raped was incorrect.  The veteran 
stated that she reported her complaints to the superior 
officer and an investigation found that she was not able to 
"get along with blacks" and was then sent to a "race 
relations course," followed by a "drug and alcohol class."  
The veteran further reported that there were approximately 7 
noncommissioned officers who harassed her during her military 
service.  She stated that while serving in Iceland, she was 
physically assaulted by a man she believes intended to rape 
her, but he was stopped by two other men.  She did not file a 
complaint.  The veteran stated that during this harassment, 
she began having sexual relations with women.  

The veteran reported that when she was 10, her sister's 
husband began sexually molesting her.  She stated that she 
was not raped, but the examiner noted that she described a 
variety of behavior which included everything short of rape.  
She noted that the molestation continued until she was 11.  
She did not report her brother-in-law, as he said she would 
"look like a fool," and she did not want to hurt her 
sister.  She recalled having large urticarial reactions that 
she blamed on stress, and also recalled "quite a bit of 
anger."  The veteran denied any problems in school, or other 
symptoms that might be expected after a trauma.  The 
examiners reviewed the claims file and noted that it was not 
until 1980, that the record began to document either 
psychosis or reports of sexual abuse, either childhood or 
adult.  

On mental status examination, the veteran appeared euthymic, 
she described her mood as depressed.  She had fairly good eye 
contact, clear speech, and calm behavior.  She reported 
dreams of being molested by airmen and heard "hateful 
voices" saying depreciatory things at least once daily.  She 
denied any current delusions, and suicidal or homicidal 
ideation.  Her thought process was at a normal rate and flow.  
She was alert and oriented, and her cognitive process was 
grossly intact.  Her physical examination was normal except 
for lumbosacral tenderness.  

Psychological testing reported "invalid" Minnesota 
Multiphasic Personality Inventory results.  Results of the 
examination were "a response set biased toward the 
overreporting of psychopathological symptoms," and "the 
patient might be consciously exaggerating symptoms in order 
to achieve some goal."

The examiners concluded that:

If not for the history of substance 
abuse, it might be possible to diagnose 
her as a "mixed type" bipolar disorder 
because the "mania" appears dysphoric, 
and the "depression", with the 
exception of the most recent episode in 
January of 1997, seems mixed with 
grandiose or referential ideation that 
suggests something other than a pure 
depression.  The single reference that I 
could find in the record to 
"schizophrenia," was made 
retrospectively about an acute episode, 
during which it is notoriously difficult 
to know whether one is dealing with a 
schizophrenia, a manic episode, or some 
other psychosis such as that induced by 
drugs.  In fact the examiner who 
retrospectively diagnosed 
"schizophrenia," allowed that that 
episode could have been drug induced.

Therefore, it is these examiners' opinion 
that that episode, as well as possibly 
numerous others, were likely drug or 
alcohol intoxication/withdrawal related, 
rather than representing a primary 
psychotic process.  The diagnosis of 
bipolar disorder or schizophrenia as a 
primary entity, as contrasted with a 
drug-induced entity, would have to be 
substantiated by a least the 
documentation of several psychotic 
episodes in the presence of negative 
urine drug screens.  Even now, when she 
continues to sporadically use cannabis 
and ethanol . . . she does not seem to 
function as a patient who has, or has 
ever had, schizophrenia.  She simply has 
too much affect and is too well 
interpersonally connected to leave a 
convincing impression of even 
"residual" schizophrenia.

The most problematic part of the 
diagnostic picture would be her claim of 
[post-traumatic stress disorder].  First 
of all, she does report symptoms that 
are, at least superficially, compatible 
with . . . a [post-traumatic stress 
disorder] diagnosis, such as nightmares 
in which she is being sexually harassed 
by the airmen; a tendency to avoid men 
which is epitomized in her lesbian sexual 
preference; and several symptoms 
compatible with the hyperarousal 
criteria, including insomnia, and the 
anger she would carry with her for 
several days after viewing a media report 
of a rape.  While we cannot speak with 
certainty about the exposure history 
while in the Air Force, she does speak 
convincingly of it, in the absence of 
regular documentation.  It is my 
understanding from talking with other 
Veteran's Affairs personnel, that 
documentation at the line supervisory 
level, of sexual harassment reported by 
servicewomen was fairly poor until 
recently.  

Nevertheless, we would have to say that 
there is a wide disparity between the 
severity of sexual trauma she suffered at 
the hands of her brother-in-law (whether 
it was one year or three is not clear), 
and the harassment she alleges from her 
years in the service.  The reason I'm 
pointing this out is because while she 
denies almost all of the usual 
post-traumatic symptoms as a teenager in 
the wake of much more serious sexual 
abuse, she does report such symptoms now 
in the wake of harassment that while 
still unacceptable, and clearly outside 
the realm of normal human experience, 
cannot be objectively characterized as 
having a high degree of severity compared 
with her repeated near-rapes at age 10 
and later.

While one might argue that such symptoms 
were repressed when she was a teenager, 
and emerged only after the "trigger" of 
the later sexual harassment, it is 
puzzling that the symptoms are not 
reported anywhere in her medical record 
in the Army (sic), nor several years 
later in the progress notes from the 
Mental Hygiene Clinic . . . in 1980.  In 
fact, on July 11, 1980, one of those 
progress notes records that she had plans 
to work with a man in a flower delivery 
business.  This sheds some doubt on the 
strength of her claim now that she 
strenuously avoided all contacts with men 
whenever possible since leaving the 
service. . . . 

The veteran's assertions of sexual 
harassment in the service and sexual 
abuse as a child seem credible.  The 
diagnosis of Post Traumatic Stress 
Disorder, cannot be made but she may have 
a subsyndromal picture.  It would appear 
that to whatever extent she suffers from 
post-traumatic symptoms, these would be 
due more to the stressors of child abuse 
than the sexual harassment which she 
alleges from the service.

The diagnoses included psychosis, not otherwise specified; 
alcohol abuse, episodic; cannabis abuse, episodic; cocaine 
and amphetamine dependence, in remission, by history; 
nicotine dependence; and borderline personality disorder.  
The examiners noted that "much of her affective instability 
and psychotic symptoms over the years may be due to 
[borderline personality disorder], and the unsatisfying 
quality of many if not most of her relationships may be due 
to . . . [borderline personality disorder] as well."

A VA outpatient treatment record dated in July 1997, noted 
that the veteran had an episodic drinking problem.  The 
diagnoses were alcoholism and personality disorder. 

The veteran testified at a personal hearing before the RO in 
January 1998, that while in service she began drinking due to 
sexual harassment and was ordered to attend a drug and 
alcohol class, as well as a human relations class.  She 
stated that she was also sent to speak to a chaplain.  The 
veteran stated that she thinks daily about the harassment she 
experienced in service and has nightmares two or three times 
a month, when she is not taking her medication.  She stated 
that she has had approximately 15 jobs since leaving the 
military and lost most of them due to sexual harassment and 
because she "couldn't handle the pressure of being around 
men."  The veteran stated that prior to entering the 
service, she did not have this problem.  The veteran further 
testified that prior to leaving the military, her back did 
not bother her much because she had been on light duty.  

A report from a private chiropractor dated in January 1998, 
stated that x-rays of the lumbar spine showed a moderate 
severe intervertebral disc degeneration of the fifth lumbar 
segments "most likely present for many years."  The 
thoracic views showed mild spondylosis and arthrosis.  

An additional statement from P.W. dated March 1998 is of 
record.  P.W. stated that while the veteran was in the 
military she recounted "a continual and intense daily 
atmosphere of sexual harassment, sexual innuendo, sexual 
gestures, and overall intimidation by men on the flight 
line."  P.W. further noted that the veteran repeatedly 
complained to her superiors of her treatment.  P.W. noted 
that the veteran would be in tears after work when describing 
the events.  The veteran's alcohol consumption and drug use 
increased.  P.W. reported that the veteran's removal from the 
military for homosexuality was after an "aggressive witch 
hunt" and continued harassment and intimidation, as well as 
an attempted rape.  Also of record is a statement from C.H. 
dated in April 1998.  She reported that the veteran talked of 
the conduct of the men on the flightline, that the veteran 
considered an atmosphere of harassment.  C.H. reported that 
the veteran was often upset and emotional and had extreme 
mood swings from tears to belligerence.  She reported that 
the veteran's behavior changed and she began to drink more 
and abuse drugs.  She also reported that it appeared that the 
veteran began to emulate the harassing behavior of the 
"boys."  C.H. stated that the harassment escalated and 
subsequent to service discharge, she had the veteran 
committed to a mental health facility for observation and her 
guns impounded.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Moreover, in the case of a psychosis, service connection may 
be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  The law 
provides that "a person who submits a claim for benefits 
under a law administered by the [VA] shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability had its onset in 
service or is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

I.  Bipolar Disorder

The veteran's service medical records are entirely negative 
for any complaints or findings of manic/depression or bipolar 
disorder.  Indeed, during her military service, the veteran 
was afforded a mental health evaluation and was found to be 
"sufficiently free from mental stress, defect or 
derangement. . . ."  Subsequent to service discharge, a 
psychosis was first diagnosed in March 1980, characterized as 
paranoid schizophrenia.  In March 1982, a diagnosis of manic 
depressive illness was provided.  Thereafter, the veteran 
received psychiatric treatment for variously diagnosed 
psychiatric disorders, to include a diagnosis of mood 
disorders secondary to alcohol dependence or Bipolar II.  VA 
hospital records dated in December 1996, report a history of 
Bipolar Type II.  A VA examination conducted in June 1997, by 
two psychiatrists and a psychologist concluded that the 
veteran's episodes of previously documented psychoses were 
likely drug or alcohol intoxication or withdrawal related 
rather than representing a primary psychotic process, such as 
schizophrenia or a bipolar disorder.  

Accordingly, there is no evidence of a bipolar disorder in 
service or to a compensable degree within one year of service 
discharge.  Although a bipolar disorder was diagnosed in 
March 1982, there were no findings relating this disorder to 
service or any incident therein.  Furthermore, the most 
recent VA examination conducted in June 1997, fails to 
confirm the existence of bipolar disorder.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
bipolar disorder is not well grounded and must be denied.

II.  Thoracic Spine Disorder

The veteran's service medical records reveal no findings or 
complaints of a thoracic spine disorder.  Service separation 
examination conducted in January 1978, reported no 
musculoskeletal abnormalities.  Private chiropractic records 
from 1992 to 1996 reported mid-dorsal pain since an 
automobile accident in 1990.  X-rays dated in 1992 revealed 
subluxation of T9 to the left.  In October 1995, the 
veteran's posture was reported as kyphotic and x-rays 
revealed a higher position of the right pelvis.  A VA 
examination conducted in May 1997, revealed a clinical 
diagnosis of chronic thoracolumbar strain.  However, x-rays 
of the thoracic spine were normal.  A report from a private 
chiropractor in January 1998, stated that x-rays of the 
thoracic spine indicated mild spondylosis and arthrosis.

Upon review of the evidence, there is no evidence of a 
thoracic spine disorder in service or evidence relating a 
current thoracic spine disorder to service.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
thoracic spine disorder is not well grounded and must be 
denied.

III.  Low Back Disorder

Upon review of the record, the Board concludes that the 
veteran's claim of entitlement to service connection for a 
low back disorder is well grounded within the meaning of the 
statute and judicial construction.  38 U.S.C.A. § 5107(a); 
see Caluza v. Brown, 7 Vet. App. 498 (1995).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to her claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA outpatient, hospitalization, and 
examination reports have been included in her file.  Upon 
review of the entire record, the Board concludes that the 
data currently of record provide a sufficient basis upon 
which to address the merits of the veteran's claim and that 
she has been adequately assisted in the development of this 
issue.

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. §§ 1111, 
1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
In the instant case, although the veteran complained low back 
pain of 4 to 5 years duration, within a year after entering 
service, her service entrance examination was negative for 
any findings or complaints of a musculoskeletal disorder.  
Therefore, the Board finds that the veteran entered service 
in a sound condition as to any low back disorder.  

In July 1976, it was noted that the veteran fell and injured 
her left hip.  X-rays were negative for any abnormality.  The 
impression was resolving contusion of the left hip and muscle 
spasm.  Thereafter, in January 1977, the veteran complained 
of continuing back pain.  X-rays of the lumbosacral spine 
revealed a slight increase in Fergusson's lumbosacral angle, 
which was noted as suggesting instability.  A narrowing of 
the 5th lumbar interspace was also shown, and the examiner 
stated that disc disease could not be excluded.  The 
diagnosis was chronic lumbosacral area pain due to weak 
muscles and irritation.  In February 1977, an examination of 
her low back was normal.  The assessment was lumbosacral 
strain, resolving.  The veteran was returned to a normal 
profile.  In September 1977, the veteran complained of pain 
in her lower back after pulling a hose.  The assessment was 
lumbosacral muscle strain.  X-rays revealed no abnormalities.  
The veteran's separation examination conducted in January 
1978, found no musculoskeletal abnormalities.  

Subsequent to service discharge in March 1978, the veteran 
complained of pain in the low back of several years duration, 
with a resolved episode of two or three days duration.  Range 
of motion of the back was full in all planes.  Straight leg 
raising was negative to 80 degrees, bilaterally.  Neurologic 
examination was negative.  The impression was recurrent acute 
back strain.  Although a VA examination conducted in 1980 and 
hospitalizations for the veteran's psychiatric disorders in 
1980 and 1982, found no abnormalities of the spine, the 
veteran testified at her personal hearing before the RO in 
1998, that she had experienced back pain since military 
service.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Hospitalizations in 1987, and clinical records from 
1989 to 1997 report complaints of low back pain.  The Board 
notes that the veteran was involved in a motor vehicle 
accident in 1990.  X-rays in 1992 revealed subluxation of L4 
to the left.  There was increased density at the level of S1.  
Reduction of the disc space between L5-S1 and of the normal 
lordotic curve was shown.  In November 1993, the veteran 
complained of constant low back pain that began in 1990.  The 
impression was chronic low back pain, probably secondary to 
degenerative disc disease.  In October 1996, the veteran was 
admitted to a VA medical facility and a history of 
degenerative disc disease was provided.  The physical 
examination was negative for any abnormalities.  In December 
1996, a diagnosis of degenerative joint disease was provided.  

At a VA examination conducted in May 1997, the veteran stated 
that she had back pain since service.  Mild bilateral lumbar 
paraspinal muscle spasm and tenderness, as well as tenderness 
over the lumbosacral spine was shown.  Range of motion was 
painful at all extremes, and was limited in flexion, 
extension, and right and left bending.  Right and left 
rotation was normal.  Straight leg raising caused low back 
pain at 60 degrees, bilaterally.  Lower extremity strength 
was full and equal, with no lower extremity sensory deficits.  
The clinical diagnoses were chronic thoracolumbar strain and 
degenerative disc disease of the lumbosacral spine.  X-rays 
of the thoracic spine were normal.  X-rays of the lumbosacral 
spine indicated a narrowing of the L5-S1 intervertebral 
space, with sclerosis at that level.  

A report from a private chiropractor dated in January 1998, 
stated that x-rays of the lumbar spine showed a moderate 
severe intervertebral disc degeneration of the fifth lumbar 
segments "most likely present for many years."  

The veteran's service medical records reveal findings of a 
recurrent low back disorder.  X-rays revealed a narrowing of 
the 5th lumbar interspace, and the examiner stated that disc 
disease could not be excluded.  The veteran testified that 
she had experienced back pain since military service and, 
although it appears that the veteran may have had a 
superimposed injury to her low back as a result of a motor 
vehicle accident in 1990, medical records of evidence prior 
to this injury and subsequent thereto, indicate a recurrent 
low back disorder that was first shown in service.  
Currently, degenerative disc disease of the lumbosacral spine 
has been radiographically shown at the L5 level.  Although 
there is no definitive medical evidence relating the 
veteran's current low back disorders to her military service, 
the Board finds that the evidence of record is in equipoise 
and accordingly, service connection for a low back disorder, 
characterized as recurrent lumbosacral strain with 
degenerative disc disease, is warranted.  See 38 U.S.C.A. 
§ 5107(b).  

IV.  Post Traumatic Stress Disorder

As an initial matter, the Board notes that a claim for 
service connection for post-traumatic stress disorder is well 
grounded where the veteran submits (1) medical evidence of a 
current disability; (2) lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
post-traumatic stress disorder case is the equivalent of in-
service incurrence or aggravation; and (3) medical evidence 
of a nexus between service and the current post-traumatic 
stress disorder disability.  Gaines v. West, 11 Vet. App. 353 
(1998).  

In the instant case, the medical evidence of record provides 
a diagnosis of post-traumatic stress disorder and the 
veteran's testimony that she was sexually harassed while 
serving in the military.  Additionally, a VA hospital report 
in December 1996, noted that the veteran was "sexually 
abused during her childhood and in the [s]ervice" and 
provided a diagnosis of post-traumatic stress disorder.  
Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder is well grounded.  

However, eligibility for a post-traumatic stress disorder 
service connection award requires more; specifically, (1) a 
current, clear medical diagnosis of post-traumatic stress 
disorder; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  

The veteran contends that she currently experiences 
post-traumatic stress disorder as a result of sexual 
harassment during military service.  The record provides 
statements and the testimony of the veteran with regard to 
the specific instances of harassment, as well as the lack of 
action by her superior officers to resolve the harassment.  
Lay statements from friends of the veteran are also of 
record.  The Board notes that although the affiants did not 
witness the sexual harassment that the veteran alleges she 
experienced in service, they attest to her complaints 
regarding the harassment and demeanor at the time of the 
harassment.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  
The question of whether the veteran was exposed to a stressor 
in service is a factual one.  Wood v. Derwinski, 1 Vet.App. 
190 (1991); Wilson v. Derwinski, 2 Vet.App. 614 (1992).  The 
Board has no reason the doubt the veracity of the claim of 
the veteran that she experienced sexual harassment while 
serving in the military.  See Patton v. West, 12 Vet. App. 
272 (1999). 

In October 1986, the veteran was admitted to a VA medical 
facility.  The veteran reported that she was sexually abused 
by her brother-in-law from the ages of 8 to 11 years old.  
She also reported being sexually harassed by a 
noncommissioned officer while in the military.  The diagnoses 
include "rule out post-traumatic stress disorder."  A VA 
outpatient treatment record dated in November 1996 and a VA 
report of hospitalization in January 1997, provided diagnoses 
of post-traumatic stress disorder.  However, no stressors 
were provided as the bases of these diagnoses, and as such, 
they fail to present a clear diagnosis of post-traumatic 
stress disorder that can be related to an incident that 
occurred in service.  

A diagnosis of post-traumatic stress disorder was provided 
when the veteran was hospitalized in December 1996 for 
recurrent lower abdominal pain.  The veteran reported being 
sexually abused as a child and in the service.  However, the 
report failed to provide the symptomatology upon which this 
diagnosis was based, and further failed to specify the 
stressor upon which the diagnosis was based, i.e. the sexual 
abuse as a child or in the service, or both.  As this 
diagnosis failed to provide the appropriate medical evidence 
and a link between the current symptoms and an inservice 
stressor, this diagnosis cannot serve as a basis for which 
the veteran's claim of entitlement to service connection can 
be based.  See 38 C.F.R. § 3.304(f).

At a VA psychological examination conducted in April 1997, 
the veteran reported psychiatric symptoms since being 
molested as a child and sexually harassed in service and in 
"just about any job I've had."  She reported sleeping 
problems "since being raped in service."  The examiner 
further noted that the veteran had been unable to maintain a 
job since service discharge, primarily due to being sexually 
harassed by her employers.  The diagnoses included chronic 
post-traumatic stress disorder.  Subsequent to this 
examination, the veteran categorically denied that she was 
raped in service, and stated that this history as reported 
was incorrect.  As the examiner based his finding of 
post-traumatic stress disorder on this history, the Board 
finds that this diagnosis is insufficient to establish that 
the veteran has post-traumatic stress disorder as a result of 
military service.  See West v. Brown, 7 Vet. App. 70 (1994) 
(a psychiatric examination for the purpose of establishing 
the existence of post-traumatic stress disorder was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected).

A VA psychiatric examination conducted by two psychiatrists 
and a psychologist in June 1997, reported a history of sexual 
abuse as a child and sexual harassment while in service, to 
include a physical assault.  The examiners concluded that the 
veteran reported symptoms that were compatible with a 
diagnosis of post-traumatic stress disorder and found that 
her assertions of sexual abuse as a child and sexual 
harassment in service were credible.  However, the examiners 
concluded that a diagnosis of post-traumatic stress disorder 
could not be made, although the veteran may have a 
"subsyndromal picture."  The examiners further concluded 
that to the extent that the veteran experienced 
post-traumatic symptoms, these would be due more to stressors 
of child abuse, than the sexual harassment in service.  The 
question of the sufficiency of the asserted stressors is a 
medical question requiring examination and assessment of the 
veteran by a mental-health professional.  See West, 7 
Vet.App. at 79 (noting that "a significant diagnostic feature 
of [post-traumatic stress disorder] requires that the 
sufficiency of the stressor be clinically established").  
Thus, the medical examiners found after a review of the 
evidence of record, that the sexual harassment the veteran 
experienced in service was not sufficiently grave or severe 
so as to result in post-traumatic stress disorder. 

The Board finds the report of this examination to be the most 
probative evidence in the file with respect to the nature and 
etiology of the veteran's psychiatric difficulties.  The 
opinion of the board is based on thorough and careful review 
of the claims file, and the voluminous records of psychiatric 
evaluation and treatment found therein.  The opinion was also 
based on two clinical interviews and the results of 
psychological testing.  It represents the joint views of  
three mental health professional and is supported by detailed 
rationale.

 The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that the Board may consider only 
independent medical evidence to support its finding.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions).  

As the most probative evidence of record does not provide a 
medical diagnosis of post-traumatic stress disorder based on 
the veteran's sexual harassment in service, service 
connection for post-traumatic stress disorder is not 
warranted, and the veteran's claim as to this issue must be 
denied.


ORDER

Service connection for a bipolar disorder, a thoracic spine 
disorder, and post-traumatic stress disorder are denied.  
Service connection for a low back disorder characterized as 
recurrent lumbosacral strain with degenerative disc disease 
is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







